Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-17-20, 12-29-20, 3-18-21, 7-1-21 & 12-28-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Supplemental
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian S. Myers on 2/25/2022

The application has been amended as follows: 
Claim 13, line 1,
	“1” should be changed to ---12---

Claim 14, line 1,
	“1” should be changed to ---12---
Claim 15, line 1,
	“3” should be changed to ---14---
Claim 16, line 1,
	“1” should be changed to ---12---
Claim 17, line 1,
	“1” should be changed to ---12---
Claim 18, line 1,
	“6” should be changed to ---17---
Claim 19, line 1,
	“7” should be changed to ---18---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 12-19 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in the independent claim 12 as following:
Independent Claim 12. 
A processing apparatus for network indication, configured in a base station performing network controlled long-term evolution (LTE)/wireless local area network (WLAN) interworking, the processing apparatus comprising: 
a cause determining unit configured to determine whether UE context release indication contains information on a cause of release indicating that a traffic of a UE is steered from the LTE to the WLAN, when the UE context release indication transmitted by a mobility management entity is received; and 
a connection processing unit configured to initiate a connection reconfiguration procedure to the UE to indicate that the UE is kept in a connected state, in a case where the UE context release indication contains the information on the cause of release indicating that the traffic of the UE is steered from the LTE to the WLAN.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Granzow (US 9,131,419 B2) discloses methods and apparatus for providing inter-RAT mobility between 2G/3G and 4 networks. A UE camped or connected to a GERAN or UTRAN network may be configured to move, either directly or through network-controlled functions, to an LTE network to perform a data call. The UE may then return to a 2G/3G network {Figs.6-13}.



Stojanovsk (US 2015/0146532 A1) discloses connection management techniques for wireless network mobility procedures. In one embodiment, for example, an evolved packet core (EPC) node may comprise a processor circuit to receive a notification of a mobility procedure for a user equipment (UE), determine whether to release a local gateway (L-GW)-provided packet data network (PDN) connection of the UE, and in response to a determination that the L-GW-provided PDN connection is to be released, send either a detach request message or a delete session request message to initiate a process for releasing the L-GW-provided PDN connection. Other embodiments are described and claimed {Figs. 6-8}.



Zhao (US 9,491,660 B2) discloses methods, systems, and devices for managing data connectivity at a user equipment (UE). The managing may include determining that all traffic of all PDN connections of the UE is currently offloaded to a Wireless Local Area Network (WLAN) access network and then refraining from transmitting and receiving data over Wireless Wide Area Network (WWAN) PDN connections while all traffic of all PDN connections of the UE is offloaded to the WLAN access network. In response to detecting a triggering event, a PDN connection may be established with at least one of an available WWAN access network or the WLAN access network, according to a current WWAN camping status of the UE and a WLAN offload policy {Figs.2-16}.

Da Silva (WO 2016/130059 A1) discloses a method performed by a wireless device for deciding whether or not to activate a Wireless Local Area Network, WLAN, 

Teyeb (US 2015/0249950 A1) discloses method for enabling steering of access between cells by user equipment (UE). Uses include but are not limited to mobile phone, cellular phone, target device, device to device UE, customer premises equipment (CPE), laptop embedded equipment (LEE), laptop mounted equipment (LME), universal serial bus (USB) dongle, portable electronic radio communication device, sensor device, etc. {Figs.2-3, 10-11}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464